Citation Nr: 1638838	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-30 865	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for generalized anxiety disorder and depressive disorder (psychiatric disability), to include the matter of entitlement to a total rating for compensation based upon individual unemployability (TDIU) prior to December 18, 2010.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran provided testimony during a May 2013 hearing before the undersigned, and a transcript of the hearing is of record.  

In January 2014, the Board decided matters of service connection for bilateral hearing loss and tinnitus and a higher rating for toxic adenoma of the thyroid gland.  The Board also then remanded the matter of entitlement to a rating greater than 50 percent for generalized anxiety disorder and depressive disorder, and the matter of entitlement to TDIU to the RO for further development.  In April 2016, the RO increased the Veteran's rating for his service-connected psychiatric disorder to 70 percent from the May 2010 date of claim, and granted TDIU from December 18, 2010.

The Board notes that the Veteran was represented by an agent, but that the agent indicated in June 2016, prior to recertification and transfer to the Board, that he no longer represents the Veteran.  The agent advised the Veteran and there is no indication in the record that the withdrawal adversely affected the Veteran's interests.  38 C.F.R. § 14.631. 


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has provided written statements in June and August 2016 indicating his desire to withdraw this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


